application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
            Appellant argues that his trial counsel were ineffective for
failing to attempt to suppress any reference at trial to his statements to
the police as appellant asserts he invoked his right to counsel and was
intoxicated during the interview. Appellant fails to demonstrate that his
trial counsel's performance was deficient or that he was prejudiced. At the
evidentiary hearing, counsel testified that they did not want to suppress
his statements to the police because appellant denied committing the
crime in those statements and counsel believed his statements were
helpful to his defense at trial. Tactical decisions such as this one "are
virtually unchallengeable absent extraordinary circumstances," Ford v.
State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989), which appellant does
not demonstrate. As appellant denied committing the crime in his
statements to the police, he fails to demonstrate a reasonable probability
of a different outcome at trial had counsel sought to suppress any
reference to his statements. Therefore, the district court did not err in
denying this claim. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                   Gibbons



                                   Douglas



                                   Saitta


                                        2
                cc:   Hon. Abbi Silver, District Judge
                      Law Office of Kristina Wildeveld
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A


                                            M;:igiff23EMOKUgIMI